Citation Nr: 0400853	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  96-49 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for vasovagal syncope, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that continued the veteran's 
evaluation for her service connected vasovagal syncope at a 
10 percent evaluation.  Also in this decision the RO denied 
the veteran's claim for service connection for a right foot 
disability, claimed as secondary to her service-connected 
vasovagal syncope.  However, in a December 2002 rating 
decision, the RO granted service connection for tarso 
metatarsal ostosis with arthritis changes of the right foot. 
As this is considered a full grant of the benefits sought 
with respect to this issue, the matter will not be further 
addressed.  

A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in June 2003.


FINDING OF FACT

Manifestations of the veteran's vasovagal syncope currently 
consist of minor seizures occurring twice a month, 
approximately every other month.


CONCLUSION OF LAW

The criteria for evaluation of 20 percent, but no more, for 
the veteran's vasovagal syncope, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 
4.71a, Diagnostic Code 8914 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed October 1995 rating 
action, and were provided a Statement of the Case dated 
October 1996, and Supplemental Statements of the Case dated 
November 1996 and December 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in June 2001 explaining the veteran's rights 
under the VCAA.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded many examinations during the course of this 
claim.  The veteran was also provided with a hearing before 
the undersigned Acting Veterans Law Judge in June 2003.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus it appears all assistance and notice required has been 
provided, and especially in light of the favorable decision 
below, the Board can proceed.  See Quartucccio v. Principi, 
16 Vet. App. 183 (2002).

Factual Background

Historically, the veteran was granted service connection for 
vasovagal syncope at a 10 percent evaluation by a March 1987 
rating decision.  That decision was based on service medical 
records which indicated that the veteran has been treated 
since 1981 for episodes of fainting and dizziness, diagnosed 
as vasovagal syncope, and on the report of a neurological 
evaluation dated November 1986, which diagnosed the veteran 
with probable vasovagal syncope.  

In January 1995, the veteran applied for an increased rating 
for this service-connected disability.  The relevant evidence 
of record includes the report of treatment records, VA 
examination reports, and statements from the veteran and her 
spouse.

The veteran has noted in several statements that she feels 
her fainting has become worse, increasing in frequency and 
severity.

The veteran received a VA examination in July 1995.  At that 
time the veteran reported that she had fainting spells off 
and on since 1982.  She reported that the fainting could 
occur at any time, and was not related to anything, and that 
she could be in any position when she fainted.  She reported 
that it occurred approximately twice a month, but that she 
got dizzy more frequently than that.  She indicated that her 
condition was helped by assuming a horizontal position.  She 
reported hurting her back on one occasion when falling during 
an episode.  There was no history of head injury and no 
history of epilepsy.  The veteran indicated that the fainting 
was sometimes preceded by a loud noise.  Neurological 
examination at that time was within normal limits.

The veteran received another VA examination in August 1995.  
At that time the veteran reported multiple episodes of 
feeling weak and dizzy.  She reported recently driving a car 
when having an onset of dizziness.  At that time she was able 
to pull the car off the road until dizziness passed.  She was 
quite concerned about experiencing a recurrent problem, 
especially if she had a child with her.  The veteran reported 
she had no problems with sleeping.  She did not sleep walk or 
sleep talk.  Upon examination, blood pressure was 110/64.  No 
postural changes were noted.  Examination of the arterial 
system revealed the carotid, brachial, axillary, radial, and 
ulnar arteries to be 4/4 without bruits.  Abdominal 
examination revealed a palpable abdominal aorta without 
bruits.  Circulation of the lower extremities was evaluated 
and the femorals, popliteals, dorsalis pedis, and posterior 
tibial pulses were 4/4; no bruits were noted.  The veteran 
was diagnosed with idiopathic syncope.  The examiner noted 
that the veteran was also diagnosed with vasovagal syncope.  
The veteran had not been noted to have abnormalities on 
detailed evaluation.  On physical examination, the arterial 
circulation of the upper extremities was noted to be normal 
and appropriate.  Arterial circulation of the lower 
extremities was also normal.  No heart murmurs had been 
diagnosed.  The neurological examination was unremarkable.  
There was no evidence of carotid bruits.  The examiner noted 
that the veteran reported multiple episodes of syncope and 
claimed that she passed out frequently.  The examiner also 
diagnosed the veteran with vasovagal syncope, status post 
detailed workup.  The examiner noted that no metabolic 
abnormalities had been reported that were likely to produce 
syncope.  

A statement from the veteran's spouse, dated August 1996, was 
received.  It indicates that, in his opinion, the veteran's 
dizziness and fainting spells had worsened, and occurred at 
least two times every three to four months.  He also 
indicated that any prolonged standing would cause the veteran 
to become dizzy.  The veteran's spouse noted that when the 
veteran is in the process of fainting, she has excessive 
sweating, blurred vision, loud noise, shortness of breath, 
body shakes, headache, and a pale complexion.  The veteran's 
spouse indicated that he recalled that the veteran had hurt 
herself twice during fainting spells.

The veteran received a further VA examination in July 1998.  
The report of that examination indicates that the veteran 
stated she had these spells for a number of years, possibly 
beginning around 1982.  The veteran reported her first 
episode happened while in service, and she recalled being 
unable to breathe.  She reported that these events would 
occur without warning.  She "goes out", her body shakes, she 
gets sweaty, everything blurs, and noises seem loud.  She 
indicated that when she wakes, she has no confusion following 
these episodes.  She stated that a couple of episodes 
happened while she was driving.  She indicated that on one 
occasion she managed to pull over before she blacked out and 
woke to her son screaming because she had had a shaking 
spell.  She stated that this hampered her ability to go 
anywhere alone.  She indicated that she was never given any 
medications for seizure disorder, and has never experienced 
tongue biting, incontinence, or confusion after the spells.

The veteran also indicated that if she bends down and comes 
up quickly, she gets dizzy.  She also feels lightheaded when 
getting up after lying down.  She reported having her last 
episode on Memorial Day in 1998.  She stated that she felt a 
warm sensation, started shaking and trembling, and went down.  
She woke lying down, with her mother pouring water on her.  
She stated that the episodes have happened in winter.  One 
that particularly stood out in her memory which occurred 
during the wintertime was when she felt hot and had to take 
off her clothes.  Another time she felt an episode starting 
while in a shopping mall.  She stated that the spells occur 
usually every other month.  In between times, she has 
symptoms of feeling hot and sweaty, noises appearing to 
become loud at times, and her clothes feel like they're 
confining her and restricting her.  When questioned about 
headaches, she stated that she gets them every couple of 
months, not associated with the spells.  She experiences them 
as a sharp pain and she is unable to move for approximately 
20 minutes, or until whatever she takes to relieve the pain 
takes effect.  She does not take any medications regularly.

Upon examination, the veteran was alert and appropriate and 
cranial nerves were unremarkable.  She had a positive Tinel's 
sign over the supraclavicular fossae, listed in the 
infraclavicular fossa.  She had normal neck and shoulder 
range of motion.  Upon neck extension, she felt lightheaded.

Blood pressure supine was 90/50, with a pulse of 92 on first 
reading.  Immediately upon standing up, her blood pressure 
was 100/70, with pulse of 104.  After three minutes of 
standing, her blood pressure was 120/80, with pulse of 104, 
and after five minutes of sitting, her blood pressure was 
150/80, with a pulse of 92.  Repeat supine blood pressure, 
after lying over five minutes was 110/70, and repeat seated 
blood pressure after five minutes was 130/80.  The examiner 
indicated that the veteran may have neurocardiogenic syncope.  
She was referred for tilt table testing.

The veteran received a tilt table test in October 1998.  
During 45 minutes of near upright (70°) tilt, there were no 
symptoms, and only a mild decrease in blood pressure (from 
140/71 with pulse rate of 76 supine at rest to 117/78 with 
pulse rate of 90).

With infusion and a further 15 minutes of tilt, some 
prodromal symptoms were reproduced.  There was marked tremor 
of the limbs, and appearance of distress, and the blood 
pressure initially dropped to 95/75, with a pulse rate of 
131, and then increased to hypertensive levels (198/117, rate 
118). 

The examiner indicated that this was an inconclusive study.  
Because the patient appeared distressed during isoproterenol 
infusion, and some of her symptoms were reproduced, she was 
prescribed empiric therapy with Atenolol, and given an event 
monitor to capture the episodes which might occur in the next 
month.

Of record is an addendum to a VA examination, dated October 
2000.  That addendum indicated that according to the results 
of the veteran's October 1998 tilt test, it appeared that the 
veteran had some orthostatic hypotension, and may have 
neurocardiogenic syncope, but the test could not state 
conclusively.

The veteran received a further VA examination in September 
2001.  At that time the veteran stated that she had been 
having fainting episodes frequently, although she could not 
give an estimate on the actual number of events.  She has had 
episodes which occur when she stands quickly or bends over 
and gets up quickly.  She frequently feels dizzy, and 
experiences sweating and cold sensations.  She could not say 
how many days of work she has missed in the past six months.  
Episodes have happened while she has been sitting down, as 
well, and she has no control when they do occur.  She was 
asked to keep a diary for future exams.  She could not 
identify any precipitating or aggravating factors.  She 
generally has to lie down when the episodes occur.  She did 
not know if her activities had any bearing on the events.  
The veteran noted no positive impact from using Atenolol.

Upon examination, the veteran was alert and appropriate.  She 
was not able to perform serial seven calculations, or spell 
the word world backwards.  She was oriented times three.  Her 
facial sensation and movements were full.  During blood 
pressure testing, when the veteran got up from the supine 
position, she felt lightheaded, and she did have very brief 
horizontal nystagmus on extreme gaze that quickly 
extinguished.  Her blood pressure supine was 100/60, pulse 
was 80.  On immediately sitting up, despite symptoms, she 
maintained the same blood pressure.  Standing after one 
minute, blood pressure was 100/60, and pulse was 80.  After 
two minutes of standing, blood pressure was 100/60, pulse was 
80.  At three minutes of standing, blood pressure was 110/70, 
the pulse became very irregular and dropped to approximately 
40.  At four minutes of standing, blood pressure remained at 
110/70, and pulse rose back up to 80.  At five minutes of 
standing, blood pressure rose to 120/70, and pulse remained 
80, but was irregular.  For the abnormalities noted in blood 
pressure testing, the veteran was referred to the VA Medical 
Center Cardiology Department, again for cardiac monitoring 
and evaluation.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in June 2003.  At that time, the veteran 
reported that she had episodes of fainting spells or 
dizziness twice during a month, but which only occurred every 
other month.  The veteran reported that she had shorter 
spells, during which she did not lose consciousness, all the 
time.  She reported that the frequency of her spells had 
increased.  She reported that getting upset or stressed  
could trigger one of these spells.  The veteran indicated 
that she does not have regular treatment, nor does she take 
medication for, this condition.  The veteran reported that 
she has restricted herself from driving for fear of having a 
sudden spell.  

The Law

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's service 
connected vasovagal syncope is inadequate.  Under the laws 
administered by the VA, disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.124a, Diagnostic Code 8914, for vasovagal 
syncope as analogous to psychomotor epilepsy.  This code 
provides that psychomotor seizures are rated as major 
seizures under the general rating formula when characterized 
by automatic states and/or generalized convulsions with 
unconsciousness.  Further, under this Code, psychomotor 
seizures are to be rated as minor seizures under this formula 
when characterized by brief transient episodes of random 
motor movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood, or autonomic 
disturbances.

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well. Psychomotor seizures consist 
of episodic alterations in conscious control that may be 
associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure.  38 C.F.R. § 4.122 (a) (2003).

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least 1 major 
seizure in the last 2 years or there have been at least 2 
minor seizures in the last 6 months.  A 40 percent evaluation 
requires at least 1 major seizure in the last 6 months or 2 
major seizures in the last year; or an average of at least 5 
to 8 minor seizures weekly.  A 60 percent evaluation requires 
an average of at least 1 major seizure in 4 months over the 
last year; or 9 to 10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2003).

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2003).

The veteran, as a lay person, is competent to report that on 
which she has personal knowledge, that is what comes to her 
through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

Analysis

Taking into account all relevant evidence, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran would be more properly rated as 20 percent 
disabled under 38 C.F.R. § 4.214a, Diagnostic Code 8914 
(2003), for her service connected vasovagal syncope.  See 
38 C.F.R. § 4.3.  First, the Board finds that the evidence of 
record appears to show that the veteran's seizures do not 
result in automatic states or generalized convulsions, and 
should therefore be classified as minor seizures, not major, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8914.

However, the Board finds that the veteran has consistently 
reported having fainting spells every few months, such that a 
higher rating is warranted.  Specifically, in July 1995, 
during a VA examination, the veteran reported that she had 
fainting spells twice a month, and was dizzy more often.  In 
the report of a July 1998 VA examination, the veteran 
reported having spells every other month, as well as symptoms 
in between.  Finally, the veteran reported, in her hearing 
testimony dated June 2003, that she would had two episodes a 
month, every other month.  The veteran's testimony is further 
corroborated by her husband, who, in a statement dated August 
1996, indicated that he had noticed that the veteran had 
fainting spells at least two times every three to four 
months.  The Board finds the veteran's testimony to be 
consistent, and credible, and finds that this level of 
symptomatology would be more consistent with a 20 percent 
evaluation, which contemplates at least one major seizure in 
the last 2 years, or at least 2 minor seizures in the last 6 
months.  As noted above, the medical evidence includes a tilt 
table test performed in October 1998.  Test results, though 
inconclusive, revealed that with isopraternol infusion and an 
additional 15-minute tilt, some prodromal symptoms were 
reproduced with marked tremor of the limbs and an appearance 
of distress.  In view of these symptoms, the veteran was 
prescribed empiric therapy with atenolol and given an event 
monitor to capture any occurring episodes the following 
month.

While the Board finds based on the foregoing that the 
veteran's symptomatology and periodicity of her minor 
seizures meet the criteria for a higher evaluation, to 20 
percent, the Board does not find it to meet the criteria 
necessary to warrant an evaluation in excess of 20 percent.  
The veteran herself has consistently reported that her 
seizures only occur twice in a month, every other month.  In 
addition, she testified that she wasn't seeking regular 
medical treatment for this condition.  Thus, there is no 
evidence that the veteran has averaged at least 1 major 
seizure in the last 6 months or 2 in the last year; or 
averages at least 5-8 minor seizures per week, as necessary 
to warrant an increased rating over that granted here under 
Diagnostic Code 8914.


ORDER

An increased evaluation, to 20 percent, for vasovagal syncope 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	A. M. Shawkey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



